Citation Nr: 1227740	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  06-29 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1967 to March 1972.  The Veteran died in December 2004, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2011, the Board remanded the appellant's claim for further evidentiary development.  After completing the requested development, the Appeals Management Center (AMC) readjudicated the claim, as reflected by an April 2012 supplemental statement of the case.  Because the benefit sought remains denied, the case has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran died in December 2004, and the Veteran's death certificate cites his underlying cause of his death as metastatic pancreatic cancer, which caused acute renal failure and resulted in cardiopulmonary arrest.

2.  At the time of his death, the Veteran was service-connected for diabetes mellitus and posttraumatic stress disorder (PTSD).

3.  While the Veteran served in the Republic of Vietnam, there is no presumed relationship between pancreatic cancer and Vietnam-related herbicide exposure.

4.  The Veteran developed pancreatic cancer many years after service, and the medical opinions of record fail to relate his pancreatic cancer to either his service-connected diabetes mellitus or PTSD.
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110, 1116, 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(e), 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the claimant with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

In the present case, VA's notice requirements were fulfilled by a letter dated in March 2005, which informed the appellant of the evidence necessary to substantiate service connection for the cause of the Veteran's death.  This notice was also provided to the appellant prior to the initial adjudication of her claim.  While the notice provided to the appellant did not specifically inform her of the Veteran's service-connected disabilities at the time of his death, the appellant received actual notice of these service-connected disabilities by a June 2005 rating decision granting service connection for PTSD an awarding accrued benefits.  This rating action also included a list of the Veteran's service-connected disabilities.  After this notice was provided to the appellant, her claim was readjudicated, as reflected by a statement of the case issued in February 2006 and supplemental statements of the case issued in July 2006 and April 2012.  Moreover, the appellant's statements of records reflect her actual knowledge of the Veteran's service-connected disabilities.  Accordingly, any error with regard to the manner and timing of the notice provided has been rendered harmless.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Board also finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records are of record, as well as his relevant VA and private treatment records.  The appellant was also afforded an opportunity to testify before the Board, but she ultimately declined, as indicated in a November 2010 report of contact.  VA medical opinions regarding the appellant's theories that the Veteran developed his fatal metastatic pancreatic cancer as the result of his service-connected disabilities were also obtained, and the Board finds that these medical opinions, in their aggregate, are sufficient for adjudicatory purposes.  The opinions are unequivocal, predicated on an accurate review of the record, and supported by sufficient rationales.  Moreover, neither the appellant nor her representative have asserted that these opinions are insufficient.  

The Board acknowledges that VA has not obtained a medical opinion addressing a theory that the Veteran's cause of death was directly related to service or in-service herbicide exposure.  However, as the record reflects that the Veteran developed pancreatic cancer many years after service and no medical evidence suggests a link between this disease and herbicide exposure, the Board concludes that VA's duty to obtain a related medical opinion has not been triggered.  See McLendon, 20 Vet. App. 79 (2006) (holding that a VA examination or medical opinion is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, no further assistance to the appellant with the development of evidence is required.


Service Connection for the Cause of Death

As referenced above, the Veteran died in December 2004, and his death certificate cites his underlying cause of death as metastatic pancreatic cancer, which caused acute renal failure and resulted in cardiopulmonary arrest.  The appellant asserts that the Veteran's pancreatic cancer, which ultimately resulted in his death, was related to his service-connected diabetes mellitus, presumably because diabetes mellitus and pancreatic cancer are both disorders of the pancreas.   The appellant has submitted articles citing a correlation between diabetes mellitus and an increased risk for contracting pancreatic cancer and articles positing a relationship between Agent Orange exposure and pancreatic cancer.  The appellant has also asserted that the Veteran's PTSD contributed to his cause of death, and she has submitted articles exploring the mind-body connection.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See id.

In that regard, the Board notes that if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be deemed service-connected if the disease manifests to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a, b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2011).  A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

In the instant case, while the Veteran may be presumed to have had such herbicide exposure based on the evidence of record reflecting his service in the Republic of Vietnam from December 1969 to November 1970, pancreatic cancer is not among the list of enumerated diseases for which service connection based on presumed herbicide exposure is automatically established.  See U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e) (2011).   Rather, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted, to specifically include pancreatic cancer.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Moreover, neither the Veteran's service treatment records nor post-service treatment of record suggest that the Veteran developed pancreatic cancer either during or as a result of service.  The Veteran's service treatment records fail to reflect any indications of a pancreatic disorder, and no abnormalities of the Veteran's endocrine system were noted on separation from service.  The Veteran's treatment of record reflects that the Veteran was diagnosed with pancreatic cancer in July 2004, indicating that his pancreatic cancer manifested many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  The treatment of record also does not include any medical opinions or notations suggesting a link between the Veteran's pancreatic cancer and service.  

With regard to the appellant's contention that the Veteran developed his fatal pancreatic cancer as the result of either his service-connected diabetes mellitus or PTSD, the evidence of record reflects that the Veteran was diagnosed with PTSD in 2000, diabetes mellitus in 2003, and pancreatic cancer in 2004.  In 2006, the RO obtained medical opinions addressing the potential relationship between the Veteran's metastasized pancreatic cancer and his service-connected diabetes mellitus and PTSD.  The VA physician and VA psychologist rendering these opinions both opined that neither the Veteran's service-connected diabetes mellitus nor PTSD contributed substantially or materially to the cause of his death.  However, as no supporting rationales were provided for these opinions, the Board remanded the appellant's claim to obtain sufficient medical opinions.  

The new medical opinions were rendered in 2011.  The VA psychologist who failed to relate the Veteran's pancreatic cancer to his service-connected PTSD in 2006 provided a supporting rationale for his opinion that the Veteran's pancreatic cancer is less likely than not a result of his PTSD.  The psychologist stated that mental disorders in general, including PTSD, are not considered to be risk factors for the development of cancer.  The psychologist further elaborated that while there is some research supporting a link between mental health, stress, and broad measures of physical health, science is far from being able to establish a causative link between mental disorders and medical problems such as cancer.  

With regard to the 2006 medical opinion failing to find a relationship between the Veteran's pancreatic cancer and his diabetes mellitus, the physician who rendered the earlier opinion was not available.  Thus, the Veteran's claims file was provided for review to another VA physician, who also stated that a causal link between the Veteran's service-connected diabetes mellitus and his pancreatic cancer could not be established.  In support of this opinion, the physician cited the list of known risk factors for developing pancreatic cancer, which does not include diabetes mellitus, and further stated diabetes mellitus does not cause pancreatic cancer.  The physician indicated that while pancreatic cancer can lead to the development of diabetes mellitus, the converse is not true, as diabetes mellitus is not a known risk factor for developing pancreatic cancer.

With regard to the articles submitted by the appellant that find a correlation between diabetes mellitus and an increased risk for contracting pancreatic cancer, posit a relationship between Agent Orange exposure and pancreatic cancer, and explore the mind-body connection, the Board notes that none of these articles contain information specific to the Veteran's case nor include related probative medical opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  (holding that among the factors for assessing the probative value of a medical opinion are the unequivocal nature of the opinion, a factually accurate predicate, and a reasoned analysis).  As such, these articles cannot serve as basis for granting service connection for the cause of the Veteran's death.

Thus, the medical evidence of record fails to provide a link between the Veteran's pancreatic cancer and service, in-service herbicide exposure, or his service-connected diabetes mellitus or PTSD.  The Board specifically acknowledges its consideration of the appellant's lay assertions that the Veteran contracted his pancreatic cancer as the result of his in-service herbicide exposure, service-connected diabetes mellitus, and service-connected PTSD.   However, the appellant herself does not possess the medical expertise to provide this link, and the medical evidence of record fails to reflect any support for these theories of entitlement.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).

In sum, the evidence of record reflects a lack of any pancreatic treatment during service; the lapse of approximately 32 years between the Veteran's discharge from service and his treatment for pancreatic cancer; a lack of any medical evidence suggesting a link between the Veteran's pancreatic cancer and service; the VA determination that pancreatic cancer is not presumptively associated with herbicide exposure; and VA medical opinions failing to relate the Veteran's pancreatic cancer to his service-connected diabetes mellitus or PTSD.  Accordingly, the Board finds that a basis for granting service connection for the cause of the Veteran's death, cited as metastatic pancreatic cancer, has not been presented.  Thus, the appellant's appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


